USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
ANDRES FERNANDEZ, DOC #:
— DATE FILED: 3/9/2020
Plaintiff,
-against-
19 Civ. 8192 (AT)
DANNIEL S. LANDIS,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that the initial pretrial conference scheduled for March 23, 2020, shall
proceed telephonically. The parties are directed to call chambers at (212) 805-0293 on March 23,
2020, at 12:00 p.m. with both parties on the line.

SO ORDERED.

Dated: March 9, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
